DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim(s) 1-5 is/are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by U.S. Pre-Grant Publication 2001/0034961 by Hickerson (Hickerson).
Regarding claim 1, Hickerson discloses a barrel cleaning device (See at least Paragraph 0027), the device comprises: a cleaning rod having a first end and a second end (90); a slot located longitudinally through the middle of the cleaning rod (See at least Figure 10, clearly illustrated).
Regarding claim 2, Hickerson further discloses wherein the second end of the cleaning rod is threaded (See at least Figure 10, clearly illustrated).
Regarding claim 3, Hickerson further discloses wherein the threaded end of the cleaning rod corresponds to that of a handle (22/24), which will connect to the cleaning rod (See Figures, clearly illustrated).
Regarding claim 4, Hickerson further discloses wherein the handle has gnarls thereon (33, See at least Figure 9, clearly illustrated).
Regarding claim 5, Hickerson further discloses wherein the first end of the cleaning rod is rounded (See at least Figure 10, clearly illustrated).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim(s) 6 and 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hickerson in view of U.S. Patent 1,546,475 issued to Cook (Cook).
Regarding claim 6, Hickerson discloses a method for using a barrel cleaning device, the method comprises: connecting a cleaning rod to a handle (See Figures, clearly illustrated); and inserting a patch into a slot of the cleaning rod (See at least Paragraph 0122).
Hickerson does not disclose the specific steps of using the patch as claimed.
Cook discloses rolling the patch around the cleaning rod; inserting the cleaning rod into a barrel; pushing the device through the barrel (See at least Page 1 Lines 41-99).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the noted teachings of Hickerson with the noted teachings of Cook.  The suggestion/ motivation for doing so would have been to properly use the cleaning device when additional pressure is required as indicated by Cook.
Regarding claim 9, Cook further discloses forcing the device through the barrel creating pressure therein (See at least Page 1 Lines 41-99).
Regarding claim 10, Cook further discloses twisting the cleaning rod, wherein the patch will loosen from around the cleaning rod and tighten against the barrel (See at least Page 1 Lines 41-99).
Claim(s) 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hickerson in view of Cook as applied to claim(s) 6 above, and further in view of U.S. Pre-Grant Publication 2013/0283658 by Buie, II (Buie).
Regarding claim 7, Hickerson as modified by Cook above does not disclose the use of a cleaning solution.
Buie, a related prior art reference, discloses applying cleaning solution to the patch (See at least Paragraph 0006).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine Hickerson as modified by Cook above with the noted teachings of Buie. The suggestion/ motivation for doing so would have been to loosen residue, help remove deposits, encourage lubrication, and speed up cleaning as taught by Buie.
Regarding claim 8, Hickerson as modified by Cook above does not disclose the use of a cleaning solution.
Buie, a related prior art reference, discloses placing cleaning solution within the barrel after the cleaning rod has been inserted (See at least Paragraph 0006).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine Hickerson as modified by Cook above with the noted teachings of Buie. The suggestion/ motivation for doing so would have been to loosen residue, help remove deposits, encourage lubrication, and speed up cleaning as taught by Buie.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached PTO-892 Form for a listing of applicable prior art references.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN C WEBER whose telephone number is (571)270-5377. The examiner can normally be reached M-F 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on 571-272-6874. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Jonathan C Weber/Primary Examiner,
Art Unit 3641                                                                                                                                                                                                        
JONATHAN C. WEBER
Primary Examiner
Art Unit 3641